DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-14 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  “centered” is misspelled as “centred” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 12-14 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2015/0360790 by Rouyre.

Regarding claim 1, Rouyre discloses a nacelle defining an intake for channeling and conditioning freestream airflow (nacelle 40) to a fan of a ducted fan gas turbine engine (fan 42), the intake comprising in flow series an intake lip (lip 50), and a diffuser (downstream from 70), the intake lip having at its forwardmost end a highlight which is a closed loop defining a boundary between inner and outer surfaces of the nacelle (forward 
Wherein the intake has a circumferentially extending shock control bump or a series of circumferentially spaced shock control bumps formed thereon (protrusions 70); and
Wherein, on longitudinal cross sections through the intake containing the bump or series of bumps: the bump or each bump of the series of bumps has a profile which forms in flow series an up-ramp, a maximum and a down-ramp, at least one of the up-ramp and the down-ramp forming an inflection point or curvature discontinuity point on the profile, and the inflection point or curvature discontinuity point being axially located between the highlight and a position which is axially rearward therefrom by a distance of no more than 0.6L, where L is the axial distance between the highlight and the front fan face (see Figure 5).

Regarding claim 2 (dependent on claim 1), Rouyre discloses the bump or series of bumps being configured such that radial inwards displacement of the intake by the bump or series of bumps varies, in the circumferential direction, from a maximum at about the center of the bump or series of bumps to a minimum at the ends of the bump or series of bumps.  Figure 7B shows the inward displacement being a maximum at the center of the bumps and minimum at the ends of the bumps.  

Regarding claims 3 (dependent on claim 1) and 13 (dependent on claim 12), Rouyre discloses the bump or series of bumps being centered, in the circumferential direction, the bottom dead centre position of the intake (see Figure 7B).  

Regarding claim 6 (dependent on claim 1), Rouyre discloses the or each bump is smoothly curved and is tangential to the surrounding parts of the intake (see Figures 6 and 7B)
	
Regarding claim 8 (dependent on claim 1), Rouyre discloses the series of circumferentially spaced shock control bumps is formed on the intake, the bumps being configured such that, between the bumps, the intake displaces radially outwards to compensate for fan frontal area blocked by the bumps (see low points Pb in Figure 7B).

Regarding claim 12, Rouyre discloses a nacelle defining an intake for channeling and conditioning freestream airflow (nacelle 40) to a fan of a ducted fan gas turbine engine (fan 42), the intake comprising in flow series an intake lip (lip 50), and a diffuser (downstream from 70), the intake lip having at its forwardmost end a highlight which is a closed loop defining a boundary between inner and outer surfaces of the nacelle (forward edge of lip 50), and the diffuser terminating at its rearwardmost end at a front face of the fan (blades 66);
Wherein the intake has a circumferentially extending series of circumferentially spaced shock control bumps formed thereon (protrusions 70); and
Wherein the series of bumps is configured such that radial inwards displacement of the intake by the series of bumps varies, in the circumferential direction, from a maximum at about the centre of the bump or series of bumps to a minimum at the ends of the series of bumps (Figure 7B shows the inward displacement being a maximum at the center of the bumps and minimum at the ends of the bumps).

Regarding claim 14 (dependent on claim 12), Rouyre discloses, on longitudinal cross sections through the intake containing the series of bumps: each bump of the series of bumps has a profile which forms in flow series an up-ramp, a maximum and a down-ramp, at least one of the up-ramp and the down-ramp forming an inflection point or curvature discontinuity point on the profile, and the inflection point or curvature discontinuity point being axially located between the highlight and a position which is axially rearward therefrom by a distance of no more than 0.6L, where L is the axial distance between the highlight and the front fan face (see Figure 5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2015/0360790 by Rouyre in view of US Patent Application Number 2009/0155067 by Haas.  

Regarding claim 4 (dependent on claim 1)¸Rouyre does not disclose, on a closed loop around the intake coinciding with the bump or series of bumps, a first portion of the loop is without the bump or series of bumps, and a remaining second portion of the loop contains the bump or series of bumps.  However, this limitation is taught by Haas.  Haas discloses a nacelle assemblies having a first turbulator 58 and a second turbulator 66.  The positions of the turbulators comprise a portion of the loop containing the bump or series of bumps and the rest of the inlet comprises a portion without the bump or series of bumps.  It would be obvious to a person having ordinary skill in the art to modify Rouyre using the teachings from Haas in order to provide different desired flow control profiles to the inlet.  

Regarding claim 5 (dependent on claim 4), Rouyre and Haas do not disclose the first portion is one half of the circumferential extend of the closed loop, and the second portion is the other half of the circumferential extend of the closed loop.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the bumps wherever desired to produce the desired flow profile, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 7 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2015/0360790 by Rouyre in view of US Patent Application Number 2010/0101171 by Wood.

Regarding claim 7 (dependent on claim 1), Rouyre does not disclose the or each bump being facetted.  However, this limitation is taught by Wood.  Wood discloses a shock bump array with faceted bumps 10.  It would be obvious to a person having ordinary skill in the art to modify Rouyre using the teachings from Wood in order to provide different types of flow control as needed.

Claims 9-11 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2015/0360790 by Rouyre in view of US Patent Application Number 2014/0140819 to McCune.

Regarding claim 9 (dependent on claim 1), Rouyre discloses a fan located upstream of the engine core (fan 42), the fan comprising a plurality of fan blades (blades 66), and the nacelle defining an intake according to claim 1 for channeling and conditioning freestream airflow to the fan (see rejection of claim 1 above).
Rouyre does not disclose a gas turbine engine for an aircraft comprising an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor.  However, this limitation is taught by McCune.  McCune discloses a gas turbine engine 20 comprising an engine core downstream of fan 42 comprising a turbine 46, a compressor 44, and a core shaft 40 connecting the turbine to the compressor.  It would be obvious to a person having ordinary skill in the art to modify Rouyre using the teachings McCune to use the protrusions 70 on known types of aircraft engines.  

Regarding claim 10 (dependent on claim 9), McCune further teaches a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.  Paragraph 3 discloses “Epicyclic gearboxes with planetary or star gear trains may be used in gas turbine engines for their compact designs and efficient high gear reduction capabilities”.

Regarding claim 11 (dependent on claim 10), McCune further teaches
The turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft (first pressure compressor 44, first pressure turbine 46, and inner shaft 40);
The engine core further comprises a second turbine (second turbine 54), a second compressor (second compressor 52), and a second core shaft connecting the second turbine to the second compressor (second shaft 50); and
The second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (paragraphs 48 and 49 describe the first compressor, turbine, and shaft connected to low speed spool 30 and second compressor, turbine, and shaft connected to high speed spool 32).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642